Citation Nr: 0028977	
Decision Date: 11/02/00    Archive Date: 11/09/00

DOCKET NO.  99-15 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for a generalized anxiety 
disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1986 to March 
1989.

This case comes before the Board of Veterans' Appeals (Board) 
from a September 1998 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied an increased rating for 
the veteran's service-connected anxiety disorder.


REMAND

A claim that a condition has become more severe is well 
grounded where the condition was previously service connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity 
since the original rating.  Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992). Accordingly, the Board finds that 
the veteran's claim for an increased disability rating is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 2000); that is, she has presented a claim 
that is plausible. 

The United States Court of Veterans Appeals (Court) has held 
that VA has a duty to assist veterans in the development of 
facts pertinent to their claims, under 38 U.S.C.A. § 5107(a) 
and 38 C.F.R. § 3.103(a) (1999), which requires that VA 
accomplish additional development of the evidence if the 
record currently before it is inadequate.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990). 

The RO granted service connection for a generalized anxiety 
disorder in an October 1989 rating decision and assigned a 30 
percent disability rating for the disorder.  In September 
1998, an increased disability rating of 50 percent was 
awarded for this disorder.  The veteran appealed this 
decision contending that her disability is more severe than 
presently evaluated. 

In support of her claim for an increased rating, the veteran 
submitted a March 1998 private medical report from her 
psychologist, Dr. Laurence W. Bannon.  Dr. Bannon indicated 
that he had seen the veteran since July 1996 on a monthly 
basis.  However, these periodic treatment records are not 
currently associated with the claims folder.  Dr. Bannon also 
stated that veteran had received treatment from various 
private doctors, to include Dr. James Morgan in Slidell, 
Louisiana, and Dr. Walker at the Calera Family Health Clinic, 
as well as a psychiatric hospitalization in an unidentified 
private hospital in New Orleans.  The records from these 
private health care providers have not been associated with 
the claims folder and therefore remand is required to attempt 
to obtain them because they appear likely to be relevant to 
the issue presented on appeal.  

The evidence also contains a recent VA examination conducted 
in May 1998.  During the examination, the veteran reported 
that Dr. Bonds at the VA Medical Center (VAMC) in Birmingham, 
Alabama, had informed her that she was unemployable due to 
her service connected psychiatric disorder.  A review of the 
claims folder indicates that these treatment records are not 
associated with the claims folder.  The evidence also shows 
that the veteran is unable to participate in VA Chapter 31 
service.  However, the veteran's vocational rehabilitation 
folder has not been associated with the veteran's claims 
folder.  The procurement of such pertinent VA medical 
evidence as well as the veteran's vocational rehabilitation 
folder is required.  Where VA has constructive and actual 
knowledge of the availability of pertinent reports in the 
possession of the VA, an attempt to obtain those reports must 
be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(holding that documents which were not actually before the 
adjudicators but had been generated by VA employees or 
submitted to VA by claimant were, "in contemplation of law, 
before the Secretary and the Board and should be included in 
the record"); see also Moore v. Gober, 10 Vet. App. 436, 440 
(1997).  As records in the possession of the VA are deemed to 
be constructively of record, they must be obtained.

The evidence also shows that the veteran has filed for 
benefits from the Social Security Administration.  The 
evidence does not show that a complete copy of the records 
submitted to the SSA have been associated with the claims 
folder.  As these social security records may be pertinent to 
evaluating the severity of his depression, the RO should make 
arrangements to obtain these records on remand, as the duty 
to assist involves obtaining relevant medical reports where 
indicated by the facts and circumstances of the individual 
case.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The May 1998 VA examination report indicates that the 
examiner did not review the veteran's claims folder prior to, 
or during, the examination.  The "duty to assist" requires 
a "thorough and contemporaneous medical examination" that 
is sufficient to ascertain the current level of disability, 
and accounts for its history.  Floyd v. Brown, 9 Vet. 
App. 88, 93 (1995).  This medical examination must consider 
the records of prior medical examinations and treatment in 
order to assure a fully informed decision.  Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994).  In light of the existence of 
medical records not currently associated with the claims 
folder, a new examination would be probative to ascertain the 
severity of the veteran's service connected anxiety disorder. 

Based on the foregoing, the Board has determined that his 
claim must be REMANDED to the RO for the following actions:

1.  The RO should locate the veteran's 
vocational rehabilitation folder and 
associate it with the claims folder.

2.  The RO should obtain the names and 
addresses of all medical care providers 
and VA medical facilities that have 
treated the veteran for her service 
connected anxiety disorder since 
separating from active duty.  After 
securing the necessary release[s], the RO 
should obtain these records.  In 
particular, the RO should obtain 
treatment record from the sources 
identified in Dr. Bannon's March 1998 
letter as well as Dr. Bonds and the 
Birmingham VAMC. 

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

4.  Thereafter, the RO should also 
schedule the veteran for a VA psychiatric 
examination to ascertain the severity of 
her generalized anxiety disorder.  Prior 
to the scheduling of the examination, the 
RO should apprise the veteran of the 
consequences of a failure to report for 
the VA examination, pursuant to 38 C.F.R. 
§ 3.655.  All communications with the 
veteran must be documented. 

The claims folder and a copy of this 
remand should be made available and 
reviewed by the examiner prior to the 
examination of the veteran.  The examiner 
should review the veteran's entire 
medical history, prior to offering an 
assessment of industrial and social 
impairment directly due to psychiatric 
disability.  The examiner should state in 
the examination report that such review 
has been conducted

The examiner must conduct a detailed 
mental status examination.  Any indicated 
tests or studies should be accomplished. 
The examiner must provide a comprehensive 
report including complete rationale for 
all conclusions reached.  The examiner 
should:

a. Indicate the exact diagnosis or 
diagnoses of the veteran's 
psychiatric disorder(s)

b.  Evaluate and describe in detail 
the effect the veteran's service-
connected psychiatric disorder may 
have on her industrial capability;

c.  Render an opinion whether the 
service-connected psychiatric 
disorder prevents employment;

d.  State whether or not the 
veteran's generalized anxiety 
disorder is manifested by any of the 
following symptoms.  If so 
manifested, the examiner should 
state the frequency or severity of 
the symptom.  If not so manifested, 
the examiner should specifically so 
state.  The symptoms:

1)  depressed mood;
2)  anxiety;
3)  suspiciousness; 
4)  panic attacks;
5)  chronic sleep impairment;
6)  mild memory loss (such as 
forgetting names, directions or 
recent events);
7)  flattened affect;
8)  circumstantial, circumlocutory, 
or stereotyped speech;
9)  difficulty in understanding 
complex commands;
10)  impairment of short- and long-
term memory (e.g. retention of only 
highly learned material, forgetting 
to complete tasks);
11)  impaired judgment;
12)  impaired abstract thinking;
13)  disturbances of motivation or 
mood;
14)  difficulty in establishing and 
maintaining effective work and 
social relationships;
15)  suicidal ideation;
16)  obsessional rituals which 
interfere with routine activities;
17)  speech intermittently 
illogical, obscure, or irrelevant;
18)  near-continuous panic or 
depression affecting the ability to 
function independently, 
appropriately, or effectively;
19)  impaired impulse control (such 
as unprovoked irritability with 
periods of violence);
20)  spatial disorientation;
21)  neglect of personal appearance 
and hygiene;
22)  difficulty in adapting to 
stressful circumstances (including 
work or a worklike setting);
23)  inability to establish and 
maintain effective relationships;
24)  gross impairment in thought 
processes or communication;
25)  persistent delusions or 
hallucinations;
26)  grossly inappropriate 
behavior;
27)  persistent danger of hurting 
self or others;
28)  intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
person hygiene);
29)  disorientation to time or 
place; and
30)  memory loss for names of close 
relatives, own occupation, or own 
name;

e.  Discuss the effect, if any, of 
the veteran's generalized anxiety 
disorder, as opposed to any 
nonservice-connected psychiatric or 
physical disorders, on her social 
and industrial adaptability.  If it 
is medically impossible to 
distinguish symptoms resulting from 
the various disorders, the examiner 
should specifically state so in the 
examination report; and

f.  Assign a Global Assessment of 
Functioning (GAF) score for the 
veteran's service-connected 
generalized anxiety disorder 
consistent with the American 
Psychiatric Association: Diagnostic 
and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV).  
The examiner must provide a 
definition of the score assigned, 
and should indicate the degree of 
impairment it represents or 
otherwise explain the significance 
of the score.  The report should 
contain complete and detailed 
rationale for all opinions 
expressed.

3.  Upon completion of the foregoing, the 
RO should review the claims folder and 
ensure that all of the development action 
has been conducted and completed in full.  
Specific attention is directed to the 
examination report.  The Court has held 
that, if the requested examination does 
not include adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 ("if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes.").  Green v. 
Derwinski, 1 Vet.App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet.App. 461, 
464 (1992); Ardison v. Brown, 6 Vet.App. 
405, 407 (1994).

4.  The RO should then review the issue 
on appeal, if appropriate.  If the 
decision remains adverse to the veteran, 
she and her representative should be 
furnished a supplemental statement of the 
case and afforded the applicable period 
of time within which to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




